DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110216093 A1 (Jason Tyler Griffin, hereinafter Griffin).
Regarding claim 1, Griffin discloses an adaptive method (par. [0038], “method of determining an orientation of a (handheld) device, namely whether the device is right-side up, upside down, facedown or face up”) for a terminal (Fig. 1A, “electronic device 10”), the method comprising:
detecting whether a plurality of screen usage modes for a plurality of applications processed in parallel (par. [0088], “It will further be appreciated that other applications and systems on device 10 may be executing concurrently with any application 516. As such, one or more aspects of modules 516F and 516G may be structured to operate in as a "background" application on device 10, using programming techniques known in the art.”) by the terminal are of same usage mode, where the screen usage mode
 indicates that screen usage parameters for the application tend to be in a landscape screen usage mode or a portrait screen usage mode (par. 0052], “An application operating on device 10 (e.g. telephone application, internet browsing application) may have operating/orientation preferences for its outputs as 
in response to detecting that the plurality of screen usage modes for the plurality of applications processed by the terminal in parallel are different usage modes (par. [0038], “method of determining an orientation of a (handheld) device, namely whether the device is right-side up, upside down, facedown or face up”), determining a current screen usage state of the terminal (pars. [0047] and [0052], “The sensors may be any type of sensor that detects a physical condition, which may be used to indicate an orientation of device 10.”), and adjusting screen usage parameters for an application whose screen usage mode is not consistent with the current screen usage state (pars. [0047] and [0052], the graphics, text, audio are adjusted to the proper orientation (portrait, landscape) based on the user pre-programmed preferences).
Regarding claim 8, Griffin discloses an adaptive apparatus (par. [0038], “method of determining an orientation of a (handheld) device, namely whether the device is right-side up, upside down, facedown or face up”) for a terminal (Fig. 1A, “electronic device 10”), the apparatus comprising: 
a processor (Fig. 5, “microprocessor 206”); and 
a memory (Fig. 5 and pars. [0067], [0071], “flash memory 512…random access memory (RAM) 514”) for storing instructions executable by the processor (par. [0071], “software executed by the microprocessor 206 is preferably stored in a computer-readable medium, such as flash memory 512…”);  
where the processor is configured to: 
detect whether a plurality of screen usage modes for a plurality of applications processed in parallel (par. [0088], “It will further be appreciated that other applications and systems on device 10 may be executing concurrently with any application 516. As such, one or more aspects of modules 516F and 516G may be structured to operate in as a "background" application on device 10, using programming techniques known in the art.”) by the terminal are of same usage mode, where the screen usage mode indicates that the screen usage parameters for the application tend to be in a landscape screen usage mode or a portrait screen usage mode (par. 0052], “An application operating on device 10 (e.g. telephone application, internet browsing application) may have operating/orientation preferences for its outputs as well. For example, it may be preferable for the telephone application to generate its display only in a portrait mode. Also, once a telephone call is initiated, the orientation may (or may not) be locked.”);

adjust the screen usage parameters for an application whose screen usage mode is not consistent with the current screen usage state (pars. [0047] and [0052], the graphics, text, audio are adjusted to the proper orientation (portrait, landscape) based on the user pre-programmed preferences).
Regarding claim 15, Griffin discloses an intelligent terminal (Fig. 1A, “electronic device 10”), comprising: 
a gravity sensor (Fig. 4 and par. [0055], “Sensor 202a as an accelerometer, provides signals representing the force of gravity and its direction when it is in a quiescent state”), configured to detect a current screen usage state of the terminal (Fig. 4 and par. [0055], “Sensor 202a…used to determine an orientation of device 10”);  
a first microphone at the bottom of the terminal (par. [0040], “speakers 16 are located… bottom right corner (16B) of device 10…. A microphone (not shown) may be provided near each of speaker 16”); 
a second microphone at the top of the terminal (par. [0040], “speakers 16 are located in a top left corner (16A) …of device 10…. A microphone (not shown) may be provided near each of speaker 16”); and 
a processor (Fig. 5, “microprocessor 206”), configured to 
detect whether screen usage modes for at least two applications using an audio function processed in parallel by the terminal are of same usage mode (par. 0052], “An application operating on device 10 (e.g. telephone application, internet browsing application) may have operating/orientation preferences for its outputs as well. For example, it may be preferable for the telephone application to generate its display only in a portrait mode. Also, once a telephone call is initiated, the orientation may (or may not) be locked.”), where the screen usage mode indicates that screen usage parameters for the application tend to be in a landscape screen usage mode or a portrait screen usage mode (pars. [0052] and [0055], “portrait orientation” and “landscape orientation”); 

 adjust microphone parameters for voice collection according to the current screen usage state (par. [0047], “FIG. 1A, when device 10 is picked up in an expected orientation, speaker 16A is at the "top" of device 10. As such, an embodiment may activate speaker 16A, while speaker 16B is not activated. Referring to FIG. 1D, when device 10 is picked up upside down, speaker…”, where the microphones/speakers are adjusted based on the orientation of the display/device).
Regarding claims 2 and 9, Griffin discloses all the limitations of claims 1 and 8, respectively. Griffin further discloses where detecting whether the plurality of screen usage modes for the plurality of applications processed in parallel by the terminal are the same usage mode further comprises:
detecting whether screen usage modes for at least two applications using an audio
function processed in parallel by the terminal are the same usage mode (pars. [0047] and [0052], where the orientation of the current usage is the same as a pre-programmed usage orientation?);
wherein detecting that the plurality of screen usage modes for the plurality of applications processed by the terminal in parallel are different usage modes comprises (pars. [0047] and [0052], where the orientation of the current usage is different to a pre-programmed usage orientation?):
detecting that the screen usage modes for at least two applications using the audio function processed in parallel by the terminal are different usage modes (pars. [0047] and [0052], where the orientation of the current usage is different to a pre-programmed usage orientation? The microphone and speaker are in an orientation different to what has been pre-programmed?); and
wherein adjusting screen usage parameters for the application whose screen usage mode is not consistent with the current screen usage state (par. [0047], “the text and graphics on display 14 is adjusted to be "upside down") comprises:

(par. [0047], “when device 10 is picked up upside down, speaker 16B is at the "top" of device 10. As such, speaker 16B may be activated, while speaker 16A is not activated and a neighbouring microphone to speaker 16A may be activated. Also the text and graphics on display 14 is adjusted to be "upside down").
Regarding claims 3, 10 and 17, Griffin discloses all the limitations of claims 2, 9 and 15, respectively. Griffin further discloses where detecting whether the screen usage modes for at least two applications using the audio function processed in parallel by the terminal are the same usage mode comprises:
in response to at least one application running on the terminal being in a state of using the audio function (table B1, “an output level of a speaker may be increased if the orientation is, for example, face down. Also the sensitivity of a microphone may be increased if, for example, the orientation of the device is upside down”), and in response to detecting that another application that needs to use the audio function is started (table B1), determining whether the screen usage mode for the another application that needs to use the audio function is the same as the screen usage mode for the at least one application running on the terminal (par. [0074]-[0077], tables A1-A2, B1-B2, “Activation module 516G receives and extracts any commands from orientation analysis module 516F and determines whether to activate/deactivate one or more components on device 10”).
Regarding claims 5 and 12, Griffin discloses all the limitations of claims 1 and 8, respectively. wherein determining the current screen usage state of the terminal comprises:
obtaining detection data of a gravity sensor in the terminal (par. [0055], “Sensor 202a as an accelerometer, provides signals representing the force of gravity and its direction when it is in a quiescent state”); and
determining the current screen usage state of the terminal according to the detection data (par. [0055], “…may make a determination of a "general" orientation of device 10…”).
Regarding claims 6 and 13, Griffin discloses all the limitations of claims 2 and 9, respectively. where adjusting the screen usage parameters for an application whose screen usage mode is not 
modifying the screen usage parameters for the application whose screen usage mode is not consistent with the current screen usage state to screen usage parameters consistent with
the current screen usage state (par. [0052], “a determination may be made to not change the orientation. An application operating on device 10 (e.g. telephone application, internet browsing application) may have operating/orientation preferences for its outputs as well”); and
adjusting microphone parameters for voice collection according to the current screen usage state
(pars. [0047] and [0052], “Referring to FIG. 1D, when device 10 is picked up upside down, speaker 16B is at the "top" of device 10. As such, speaker 16B may be activated, while speaker 16A is not activated and a neighbouring microphone to speaker 16A may be activated…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of US 20180103317 A1 (Sassi et al., hereinafter Sassi).
Regarding claims 4, 11 and 18, Griffin discloses all the limitations of claims 2, 9 and 15, respectively.  Griffin discloses a voice over Internet protocol (VOIP) application. (par. [0044]).
Griffin does not specifically disclose where the at least two applications using the audio function processed in parallel comprise a game application.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sassi’s teachings where the at least two applications using the audio function processed in parallel comprise a game application with the electronic device using orientation data disclosed by Griffin because one of ordinary skill in the art would have recognized that it is well-known that audio functions such as VOIP are used in parallel while gaming; therefore, adjusting the orientation of the display as well as adjusting the microphones for such combination would be an obvious application. 
Regarding claims 7 and 14, Griffin discloses all the limitations of claims 6 and 13, respectively. 
Griffin does not specifically disclose where adjusting the microphone parameters for voice collection according to the current screen usage state comprises: in response to the current screen usage state being in a portrait screen state, determining a voice signal through a subtraction between an audio signal collected by a microphone at the top of the terminal and an audio signal collected by a microphone at the bottom of the terminal according to a noise cancellation algorithm; in response to the current screen usage mode being in a landscape screen state, turning off a microphone adjacent to a speaker and determining an audio signal collected by a microphone far from the speaker as a voice signal according to a noise cancellation algorithm, or determining a voice signal through a subtraction between an audio signal collected by the  microphone adjacent to the speaker and the audio signal collected by the microphone far from the speaker according to the noise cancellation algorithm. 
Sassi discloses where adjusting the microphone parameters for voice collection according to the current screen usage state comprises: in response to the current screen usage state being in a portrait screen state, determining a voice signal through a subtraction between an audio signal collected by a microphone at the top of the terminal and an audio signal collected by a microphone at the bottom of the terminal according to a noise cancellation algorithm (pars. [0065] and [0066], “For a HP call, features as described herein improve the background noise cancellation…”); in response to the current screen usage mode being in a landscape screen state, turning off a microphone adjacent to a speaker and determining an audio signal collected by a microphone far from the speaker as a voice signal according to a noise 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sassi’s teachings where adjusting the microphone parameters for voice collection according to the current screen usage state comprises: in response to the current screen usage state being in a portrait screen state, determining a voice signal through a subtraction between an audio signal collected by a microphone at the top of the terminal and an audio signal collected by a microphone at the bottom of the terminal according to a noise cancellation algorithm; in response to the current screen usage mode being in a landscape screen state, turning off a microphone adjacent to a speaker and determining an audio signal collected by a microphone far from the speaker as a voice signal according to a noise cancellation algorithm, or determining a voice signal through a subtraction between an audio signal collected by the  microphone adjacent to the speaker and the audio signal collected by the microphone far from the speaker according to the noise cancellation algorithm with the electronic device using orientation data disclosed by Griffin because one of ordinary skill in the art would have recognized that the noise cancellation algorithm would adjust based on the orientation of the device; therefore, “features as described…improve the background noise cancellation (operator requirements) improves user experience because a product's uplink signal contains less of the environmental noise and the voice quality is therefore clearer to understand…”( Sassi, par. [0066]).
Regarding claim 16, Griffin discloses all the limitations of claims 15. Griffin further discloses where the first microphone is configured to collect a first audio signal and the second microphone is configured to collect a second audio signal (par. [0040], “speakers 16 are located in a top left corner (16A) and a bottom right corner (16B) of device 10. The speakers may be selectively activated. A microphone (not shown) may be provided near each of speaker 16…”, where the signals are two signals coming from different directions).

Sassi discloses where the processor is further configured to: in response to the current screen usage state being in a portrait screen state, determine a voice signal through a subtraction between the first and second audio signal according to a noise cancellation algorithm (pars. [0065] and [0066], “For a HP call, features as described herein improve the background noise cancellation…”); in response to the current screen usage mode being in a landscape screen state, turn off the first microphone and determine the second audio signal as a voice signal according to a noise cancellation algorithm, or determine a voice signal through a subtraction between the first and second audio signal according to the noise cancellation algorithm (pars. [0065] and [0066], “For an IHF call, features as described herein improve Acoustic Echo Cancelling providing a better user experience and double talk attenuation. Basically the conversation is more natural for both near-end and far-end users”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sassi’s teachings where the processor is further configured to: in response to the current screen usage state being in a portrait screen state, determine a voice signal through a subtraction between the first and second audio signal according to a noise cancellation algorithm; in response to the current screen usage mode being in a landscape screen state, turn off the first microphone and determine the second audio signal as a voice signal according to a noise cancellation algorithm, or determine a voice signal through a subtraction between the first and second audio signal according to the noise cancellation algorithm with the electronic device using orientation data disclosed by Griffin because one of ordinary skill in the art would have recognized that the noise cancellation algorithm would adjust based on the orientation of the device; therefore, “features as described…improve the background noise cancellation (operator requirements) improves user experience because a product's uplink signal contains 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/12/2022



/ANKUR JAIN/Primary Examiner, Art Unit 2649